Citation Nr: 1017851	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  04-20 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for left heel 
Achilles tendonitis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for right heel 
Achilles tendonitis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain, right sciatica, and osteophytes of 
L4-5 and L5-S1 prior to June 18, 2007.

4.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral strain, right sciatica, and osteophytes of 
L4-5 and L5-S1 from June 18, 2007.

5.  Entitlement to an initial compensable rating for 
bilateral knee strain prior to June 18, 2007.

6.  Entitlement to an initial compensable rating for right 
knee strain in excess of 10 percent from June 18, 2007.

7.  Entitlement to an initial compensable rating for left 
knee strain in excess of 10 percent from to June 18, 2007.

8.  Entitlement to an initial compensable rating for 
hamstring (Muscle Group XIII) strain.

9.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1985 
to October 1986.  

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.  

These matters were previously before the Board in April 2007 
and were remanded for further development.  They have now 
returned to the Board for further appellate consideration.  
The Board finds that the RO substantially complied with the 
mandates of the April 2007 remand and will proceed to 
adjudicate the appeal. 

After the December 2009 SSOC, the appellant submitted 
additional written evidence, consisting of a VA Form 21-8940, 
and a written waiver of RO consideration of such evidence, 
which was signed by the appellant's representative. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the questions 
with regard to the Veteran's lumbosacral strain, right 
sciatica, osteophytes, bilateral knee strain, and hamstring 
strain currently before the Board was placed in appellate 
status by a notice of disagreement expressing dissatisfaction 
with an original rating assignments, the Board has 
characterized those rating issues on appeal as claims for 
higher initial evaluations of an original award.  Analysis of 
these issues therefore requires consideration of the rating 
to be assigned effective from the date of award of service 
connection for the claim.  


FINDINGS OF FACT

1.  The Veteran is less than credible with regard to his 
averments of pain, limitation of motion, instability, 
swelling, weakness, and other symptoms of his disabilities.

2.  Throughout the rating period on appeal, the Veteran's 
service-connected left heel Achilles tendonitis and right 
heel Achilles tendonitis have been manifested by complaints 
of pain, swelling, and weakness; objective findings are of no 
malalignment, no joint swelling, no edema, and no synovitis.  

3.  Throughout the rating period on appeal, the Veteran's 
service-connected lumbosacral strain, right sciatica, and 
osteophytes of L4-5 and L5-S1 have been manifested by 
complaints of pain, spasms, tightness, and incapacitating 
flare-ups, with objective findings of mild lumbar spine 
degenerative disc disease, no spasms, forward flexion of 100 
degrees, and a combined range of motion of the thoracolumbar 
spine of 180 degrees. 

4.  There is no clinical evidence of record that the Veteran 
has been prescribed bed rest by a physician for his 
degenerative disc disease. 

5.  Throughout the rating period on appeal, the Veteran's 
service-connected bilateral knee strain has been manifested 
by complaints of pain (right more than left), swelling, 
grinding, popping, snapping, instability, and weakness; the 
objective evidence reflects normal knees upon radiological 
examination, negative McMurray test, negative Lachman's test, 
negative patellar inhibition test, no ankylosis, no effusion, 
no swelling, no erythema, no warmth, no crepitus, no 
snapping/popping, no grinding, no crepitus, and no laxity of 
the joints. 

6.  Throughout the rating period on appeal, the Veteran's 
service-connected hamstring (Muscle Group XIII) strain has 
been manifested by complaints of pain, with objective 
findings of no muscle injury, no intermuscular scarring, no 
scars, no residuals of nerve damage, no residuals of tendon 
damage, no residuals of bone damage, no muscle herniation, no 
loss of deep fascia or muscle substance, and normal muscle 
function. 

7.  The Veteran is service-connected for major depressive 
disorder, somatoform disorder, currently evaluated as 50 
percent disabling, lumbosacral spine strain  with right 
sciatica and osteophytosis  currently evaluated as 20 percent 
disabling, Achilles tendonitis of the right heel currently 
evaluated as 10 percent disabling, Achilles tendonitis of the 
left heel currently evaluated as 10 percent disabling, right 
knee strain currently evaluated as 10 percent disabling, left 
knee strain currently evaluated as 10 percent disabling, 
bilateral medial compartment narrowing of the knees currently 
evaluated as noncompensable, and hamstring strain currently 
evaluated as 0 percent disabling.  His combined service-
connected disability rating is 80 percent disabling.

8.  The Veteran's service-connected disabilities preclude him 
from securing and maintaining substantially gainful 
employment


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left heel Achilles tendonitis have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3,321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.59, 4.71a, 
Diagnostic Code 5284 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for right heel Achilles tendonitis, have not been met. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3,321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.59, 4.71a, Diagnostic Code 
5284.

3.  The criteria for an initial evaluation in excess of 10 
percent for lumbosacral strain, right sciatica, and 
osteophytes of L4-5 and L5-S1 prior to April 9, 2003, and in 
excess of 20 percent from June 18, 2007, have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes  5289, 5292, 5293, 5295 (as in effect prior to 
September 26, 2003); Diagnostic Code 5293 (as in effect from 
September 23, 2002 through September 25, 2003), Diagnostic 
Codes 5237, 5243 (as in effect from September 26, 2003).

4.  The criteria for the assignment of an initial compensable 
rating prior to June 18, 2007 for the Veteran's service-
connected bilateral knee strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.321, 4.3, 
4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5284-
5260 (2009). 

5.  The criteria for the assignment of an evaluation in 
excess of 10 percent from June 18, 2007 for the Veteran's 
service-connected right knee strain have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5284-5260. 

6.  The criteria for the assignment of an evaluation in 
excess of 10 percent from June 18, 2007 for the Veteran's 
service-connected left knee strain have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5284-5260. 

7.  The criteria for an initial compensable evaluation for a 
hamstring strain have not been met. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 
4.73, Diagnostic Code 5313 (2009).

8.  The criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, the 
Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

In correspondence to the Veteran in April 2003 and May 2007, 
VA informed the Veteran of what evidence was required to 
substantiate his claims, except for TDIU, and of his and VA's 
respective duties for obtaining evidence.  The May 2007 VA 
correspondence to the Veteran notified the Veteran that a 
disability rating and effective date would be assigned, in 
the event of award of the benefit sought, as required by the 
Court in Dingess/Hartman.  

Because the May 2003 rating decision granted the Veteran's 
claims for service connection for lumbosacral strain, right 
sciatica, osteophytes, bilateral knee strain, and hamstring 
strain, such claims are now substantiated.  His filing of a 
notice of disagreement as to the May 2003 determination does 
not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  38 C.F.R. § 3.159(b)(3) (2009).  Rather, the 
Veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

The April 2004 statement of the case (SOC) under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic codes (DCs) for rating the 
issues on appeal and included a description of the rating 
formulas for the current evaluations and for all other higher 
evaluation.  The appellant was thus informed of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above that assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
the service-connected disabilities at issue.  The SOC, under 
the heading "Reasons and Bases" also notified the Veteran 
of what was needed to achieve TDIU, and such notice was 
provided to the Veteran in the May 2007 VA correspondence.

With regard to the Veteran's claims to entitlement to an 
increased evaluation for left heel and right heel Achilles 
tendonitis, the April 2003 VA notice informed the Veteran of 
examples of evidence which would indicate that his service-
connected disabilities had increased in severity.  The Board 
observes the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), which focuses on VCAA notice 
requirements in an increased rating case.  However, this case 
was recently overturned in part by the Federal Circuit.  See 
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009).  Hence, it need not be further discussed in this 
decision.  

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. 
§ 5103 required that VCAA notice be provided prior to an 
initial unfavorable agency of original jurisdiction decision.  
Because complete VCAA notice in this case was not completed 
prior to the initial AOJ adjudication denying the claims, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although 
complete notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter 
and a Rating Decision and Supplemental Statement of the Case 
(SSOC) were issued to the Veteran in December 2009.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The Board finds that the Veteran has had a 
meaningful opportunity to participate in the adjudication of 
his claims.  With regard to the Veteran's claim for TDIU, as 
it is granted in the decision below, any deficiency with the 
timing of the VCAA notice is moot, as the Veteran has not 
been prejudiced.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.").  In order 
for the court to be persuaded that no prejudice resulted from 
a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially 
fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).
 
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records (STRs), VA and private examination 
and treatment records, Social Security Administration records 
(SSA), and the statements of the Veteran and others in 
support of his claims.  The Board has reviewed the medical 
records and statements of the Veteran and concludes that 
there is no identification of evidence which VA has a duty to 
obtain. 

VA examinations and opinions with regard to the issues on 
appeal were obtained in May 2003, June 2007, July 2007, and 
September 2007.  38 C.F.R. § 3.159(c) (4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations and opinions 
obtained in this case are more than adequate, as they are 
predicated on a reading of the extensive pertinent medical 
records, clinical interviews with the Veteran, diagnostic 
testing, and review of psychological testing.  The reports of 
the VA examinations provide findings relevant to the criteria 
for rating the disabilities at issue, and provide a complete 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Applicable Law

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  Otherwise, the lower rating will be assigned.  Id.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or where the preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Staged ratings are appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007).

Rating Disabilities

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45 (2009), see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  Id. § 4.45.

Rating the Spine

The Veteran's claim for an initial rating in excess of 10 
percent was received by VA in April 2003.  During the 
pendency of his appeal, the Veteran was granted a rating of 
20 percent effective from June 18, 2007.  The schedular 
criteria for evaluating disabilities of the spine have 
undergone revision since the Veteran filed his claim.  
Pursuant to Karnas v. Derwinski, 1 Vet.App. 308, 311 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened, but before administrative or judicial 
process has been concluded, the version of the law most 
favorable to the Veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  As such, the rating criteria in effect 
prior to September 26, 2003 (and the revision to DC effective 
from September 23, 2002 through September 25, 2003), are for 
consideration throughout the rating periods on appeal, with 
application of the version of the law most favorable to the 
Veteran.  However, the amendment to DC 5293, effective from 
September 23, 2002 through September 25, 2003, and the 
revisions to the rating schedule effective from September 26, 
2003, may not be applied retroactively.  Hence, in a claim 
for an increased rating, where the rating criteria are 
amended during the course of the appeal, and the Board 
considers both the former and the current schedular criteria, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change. Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), to the extent it held that, where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).

Prior to September 26, 2003

Under Diagnostic Code 5292, in effect prior to September 26, 
2003, which evaluates the severity of limitation of lumbar 
spine motion, a 10 percent evaluation is warranted for slight 
limitation of lumbar spine motion.  A 20 percent evaluation 
is warranted for moderate limitation of lumbar spine motion.  
A 40 percent evaluation is assigned for severe limitation of 
lumbar spine motion. 

Although the criteria under Diagnostic Codes 5290 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984, and the 
Board can consider the current ranges of motion to rating 
spine disabilities under the old criteria.

Under Diagnostic Code 5295, in effect prior to September 26, 
2003, lumbosacral strain with slight subjective symptoms 
warrants a noncompensable rating.  A 10 percent rating is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is for assignment for 
lumbosacral strain when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating is warranted 
where the evidence shows the lumbosacral strain to be severe, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral spine 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under Diagnostic Code 5289, in effect prior to September 26, 
2003, favorable ankylosis of the lumbar spine warrants a 40 
percent rating.  

Under the revised Diagnostic Code 5293, in effect from 
September 23, 2002 to September 26, 2003, IVDS may be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

From September 26, 2003

The diagnostic criteria pertinent to spinal disabilities in 
general are found at 38 C.F.R. § 4.71, Diagnostic Codes 5235 
- 5243 (2009).  Under these relevant provisions, forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour is rated at 10 percent.  

Lumbosacral strain warrants a 20 percent evaluation where 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating.  38 C.F.R. § 4.71a.  

In addition, intervertebral disc syndrome may also be 
evaluated based on incapacitating episodes, depending on 
which method results in the higher evaluation when all 
disabilities are combined under § 4.25.  

TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of Veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating periods on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to his claims.

Increased evaluation for left heel and right heel Achilles 
tendonitis

The Veteran is service-connected for left heel and right heel 
Achilles tendonitis, evaluated as 10 percent disabling each, 
effective from April 2003.  In a statement received in April 
2003, the Veteran asserted that an increased evaluation was 
warranted for his service-connected left heel and right heel 
Achilles tendonitis.  As the Veteran's claims were received 
by VA in April 2003, the rating period on appeal is from 
April 2002, one year prior to the date of receipt of the 
increased rating claims.  38 C.F.R. § 3.400(o)(2) (2009).  
However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2009) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the 
history of the disability is for consideration in rating a 
disability.

The disabilities at issue are currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  Under Diagnostic Code 5284, a 
moderate foot injury is evaluated as 10 percent disabling, a 
moderately severe foot injury is evaluated as 20 percent 
disabling, and a severe foot injury is evaluated as 30 
percent disabling.  The words "moderate", "moderately 
severe" and "severe" as used in various diagnostic codes 
are not defined in the VA Schedule for Rating Disabilities. 
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6 (2009).  

A May 2003 VA examination record reflects that the Veteran 
reported that he has flare-ups of his tendonitis condition 
that he rates as a 9 out of 10, and that these flare-ups 
occur every two weeks and last 3 to ten days.  The Veteran 
estimated that during a flare-up, he has a 50 percent 
increased limitation of motion, and a 30 to 100 percent 
increased functional impairment.  The examiner noted that the 
Veteran walked unassisted and wore open back shoes.  The 
Veteran reported that he used an over the counter cane three 
to eight times per year.  The examiner noted that examination 
of the feet revealed bilateral dorsiflexion zero to 10 
degrees, limited by discomfort, inability and unwillingness 
to press beyond that; plantar flexion zero to 20 degrees, 
limited by unwillingness to push beyond that.  The Achilles 
tendons were mildly tender to firm palpation.  There was no 
evidence of edema or instability.  The examiner noted that 
the Veteran wobbled a bit when rising from a seated position, 
and his gait appeared somewhat altered with stumbling.  There 
were no callosities, breakdown, or unusual shoe pattern wear.  
The skin was intact, there were no vascular changes.  Posture 
on standing, squatting, supination, pronation, and rising on 
toes and heels remained erect.  Radiographs of bilateral 
tibias and fibulas of the involved areas showed normal 
findings.  

An August 2003 statement from the Veteran's mother reflects 
that over the years since the Veteran's discharge from 
service (in 1986), his foot pain has increased and begun to 
affect his knees and hips and his back.  

A June 2006 private medical record reflects that the Veteran 
is a difficult patient as he has a lot of different 
complaints and it is hard to "sort out what's what".  The 
examiner also noted that the Veteran's "pains seem to be 
around the joints and more in the tendons, muscles and 
ligaments and he seems to have a lot of diffuse pain in the 
neck, the low back, the shoulders, the elbows, the hips, the 
knees, and such.  But he also seems to have like a myalgia 
situation and a myopathic type issue as when he gets up from 
the ground he seems to be truly weak and for a guy of his age 
he moves like he is 80 years old. . . . I really do not have 
a good hand here and I hate to blame it all on fibromyalgia 
at this point.  I really cannot grasp on why somebody 37 year 
old is using a cane for ambulatory support."  Subsequent 
records, dated in August and September 2006, reflect an 
assessment that the Veteran had seronegative arthritis and 
fibromyalgia.  

A July 2006 VA psychiatric inpatient record reflects that the 
Veteran was ambulatory without support; however a subsequent 
July 2006 VA psychiatric record reflects that he began using 
a wheelchair.  The evidence of record does not indicate that 
the use of a wheelchair was clinically prescribed or 
necessary. 

A statement from the Veteran's spouse, received by VA in 
September 2006, reflects that "in the last one to two 
years", she has noticed that the Veteran has had more 
frequent and severe pain, especially in his hands, feet, 
knees, and back.  The Board notes that the Veteran is not 
service-connected for his hands. 

SSA records dated in 2006, reflect that the Veteran' 
allegations of disabilities to a variety of conditions "are 
not fully credible."  The report reflects that "there is no 
established medical evidence to support need of a cane or a 
wheelchair.  He has no joint swelling, no synovitis, no 
limitation of range of motion."  The Board notes that 
findings of the SSA are not binding on VA; however, they are 
competent evidence. 

An October 2006 private medical report from Omaha N.C. 
reflects that the Veteran "is an extremely poor historian of 
his present illness."  Upon examination, it was noted that 
he walked very slowly with the assistance of a cane.  He 
winced and groaned and walked with a slightly widened base, 
and could not walk on his toes and heels or attempt tandem. 

A February 2007 functional capacity evaluation (FCE) report 
by W.W.F.A., LLC, reflects that upon clinical evaluation the 
Veteran used one cane and carried another.  His speed was 
slow, there was no splinting and no holding, the movement 
patterns were symmetrical, and there was poor correlation 
with the Veteran's pain rating.  A validity profile to help 
determine whether or not the Veteran was exerting his best 
effort during all of the FCE tests was assigned.  According 
to the report, failing the overall validity profile is viewed 
as a voluntary act of noncompliance with the testing process 
and with the professionals who requested the test (See FCE 
report, page 17).  The report further reflects that the 
Veteran's validity profile was that his physical testing was 
invalid due to "very poor effort", the Veteran's movement 
patterns and behavior were not consistent with the symptoms 
of the disability, and that "disability exaggeration 
exists."   

A February 2007 private medical report from the Nebraska 
medical center, reflects that upon clinical 
neuropsychological evaluation, the Veteran "grimaces, sighed 
heavily, and would stop mid-task reportedly due to pain.  He 
complained of pain in his wrists, hands, arms, shoulders, 
neck, and legs, and would stand on occasion to relieve pain 
and stiffness.  He was clearly overly dramatic, had an 
exaggerated tremor bilaterally, and exhibited numerous 
dependency behaviors."  The examiner further noted that the 
Veteran has "developed a totally disabled chronic pain 
lifestyle which prevents him from engaging in autonomous 
activity and meets underlying dependency needs.  He is 
psychologically paralyzed by his fears, expressed somatically 
. . ."  The examiner diagnosed the Veteran with somatization 
disorder with prominent hypochondriacal features and chronic 
pain syndrome associated with psychological and medical 
conditions.  

A June 2007 VA examination record reflects that the Veteran 
reported pain, weakness, occasional swelling and some pain 
through the foot.  It was noted that he wore specialized 
shoes with lifts and orthotics with arch supports.  The 
examiner noted that the Veteran 

describes rather dramatic symptoms, stating that 
it is his Achilles tendonitis which ultimately has 
led to knee and back condition.  Veteran at 
present, presented to this evaluation with two 
canes that he would use for transfers, relying 
primarily upon a wheelchair for mobility.  Veteran 
describes it is largely the back condition, but 
also secondary to his knees and to his feet that 
he requires a wheelchair.  Veteran states that he 
has been using canes for the last number of years 
actually dating back to 1991.  He reports using a 
wheelchair since August 2006.  It should be noted 
that the Veteran appears to have a chronic pain 
syndrome.  Within the medical records there is 
some mention of chronic fatigue, chronic pain as 
well a fibromyalgia.  In interviewing and 
obtaining history and examining this patient, it 
is at times difficult for the veteran to describe 
symptoms specific to one area as he appears to 
have a generalized chronic pain condition.  
Veteran demonstrated significant pain behavior 
with grimacing, posturing, attempts at standing, 
moving in a very slow difficult manner in making 
movements and transfers, and even developing 
slight tremors.  On examination, veteran would 
respond dramatically to very light touch when 
performing physical examinations of the feet and 
knees and thighs the back et cetera.  Range of 
motion examination (sic) as well were difficult in 
that veteran was limited by inability or 
unwillingness to extend the (sic) to limits of 
range of motion.  Regarding the feet however, 
veteran states that he has a limitations that he 
describes as (on very good day with use of two 
canes) being able to ambulate up to 200 feet.  He 
describes that on a good day with his canes, he 
can stand up to 15 minutes.  Veteran describes 
however, that due to a combination of his back, 
knees, and his Achilles' tendon condition, he has 
days where he is completely incapacitated and 
unable to get out of bed.  Veteran states that he 
experiences 10 to 16 days per month in which he is 
bedridden. (emphasis added). 

The examiner noted that there was no redness, erythema, or 
warmth or swelling in the areas of the ankles or the 
Achilles' tendons bilaterally.  The Veteran demonstrated 
tenderness with palpation throughout the foot and the 
Achilles' tendon, and some instability of balance with weight 
bearing.  The arches appeared normal.  There was no obvious 
pronation deformity or malalignment appreciated.  The range 
of motion of doris flexion was 0 to 10 degrees with 
tenderness beginning at 10 degrees.  The plantar flexion was 
0 to 25 degrees with tenderness beginning at 25 degrees.  The 
examiner noted that there was mild increase in pain without 
additional weakness, excess fatigability, incoordination, 
lack of endurance , or additional loss in range-of-motion 
with repetitive use.  He further noted that he could not 
express, without resorting to mere speculation, additional 
limitations due to repetitive use during flare-up because the 
Veteran would only do a few repetitive motions indicating 
severe pain with movement and activity on examination of 
feet.  The examiner noted that the Veteran's disability 
prevented sports and driving, had a severe effect on chores 
and shopping, had a moderate effect on exercise, recreation, 
traveling, had a mild effect on bathing, dressing, and 
toileting, and had no effect on feeding and grooming. 

The Board finds that the medical evidence of record 
demonstrates that the Veteran's disability picture more 
nearly approximates the criteria required for the currently 
assigned 10 percent rating for moderate left foot injury and 
the currently assigned 10 percent rating for moderate right 
foot injury.  In this regard, the Board notes that upon 
clinical examination, there was no obvious pronation 
deformity, no mal-alignment, no joint swelling, no edema, and 
no synovitis.  His shoes did not show an abnormal wear 
pattern.  With regard to the Veteran's limitation of motion, 
the May 2003 report reflects that the Veteran walked 
unassisted.  Although the examination reflected that the 
Veteran's dorsi flexion was limited to 10 degrees and plantar 
flexion was limited to 20 degrees, the examiner also noted 
that this limitation was due to discomfort, inability, and 
unwillingness to press beyond.  The May 2003 examiner noted 
that the Veteran wobbled a bit and his gait appeared somewhat 
altered.  Posture on standing, squatting, supination, 
pronation, and rising on toes and heels remained erect.  The 
June 2007 examination report notes a range of motion 
consistent with the May 2003 report with regard to dorsi 
flexion, and a greater degree of motion with regard to 
plantar flexion.  

The Veteran has been diagnosed with fibromyalgia, chronic 
pain syndrome, and somatization.  He is not service-connected 
for fibromyalgia or chronic pain syndrome.  He is service-
connected for major depressive disorder, somatoform disorder.  
DORLANDS ILLUSTRATED MEDICAL DICTIONARY 1714 (31st ed. 2007) 
defines somatization as "the conversion of mental 
experiences or states into bodily symptoms."  When a Veteran 
has separate and distinct manifestations from the same injury 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259, 162- 62 (1994).  However, 
the evaluation of the same disability or the same 
manifestations of a disability under various diagnoses 
constitutes prohibited pyramiding.  See 38 C.F.R. § 4.14 
(2009).  

The evidence reflects that the Veteran exaggerates his 
symptoms of pain, is a poor historian, has been unwilling to 
perform some aspects of clinical examinations, and is 
hyperchondriacal.  MERRIAM-WEBSTERS COLLEGIATE DICTIONARY 
(11th ed. 2003) defines hyperchondria as extreme depression 
of mind or spirits often centered on imaginary physical 
ailments.  Although, the Veteran began using a wheelchair in 
July 2006, as noted by SSA records, there is no established 
medical evidence to support the need of a cane or a 
wheelchair.  The Veteran has averred that his use of a 
wheelchair for mobility is primarily due to his back 
condition.  Based on the evidence of record, the Board finds 
that a higher evaluation for the Veteran's currently assigned 
10 percent evaluation each for the left and right heel 
Achilles' tendonitis is not warranted for any period on 
appeal.  The Board finds that the Veteran's symptoms have 
been adequately considered under his current ratings.  Any 
additional symptoms have already been adequately considered 
under his rating for major depressive disorder, somatoform.  
Any increase in evaluation, based on the evidence of record, 
would constitute impermissible pyramiding. 

Rating lumbosacral strain, right sciatica, and osteophytes of 
L4-5 and L5-S1.

Initially, the Board will consider the Veteran's disability 
under DC 5237 (lumbosacral strain).  The May 2003 VA 
examination report reflects that the Veteran's extension was 
0 to 20 degrees with a slow recovery to the fully upright 
position.  He was unwilling to attempt to go beyond the 20 
degrees due to discomfort.  Flexion was 0 to 100 degrees.  
Rotation to the right and left were equal bilaterally 0 to 30 
degrees.  There was no evidence of spasms.  Radiographs dated 
in April 2003 showed mild osteophytosis at the L4-5 and L5-S1 
level with no disc space narrowing.  The examiner noted that 
the Veteran has a chronic pain syndrome.  The examiner opined 
that "many of the verbalized complaints that he had were 
rather dramatically out of proportion to the physical 
findings identified during the examination.  Taking this all 
into consideration, this veteran, in the opinion of this 
medical examiner, has a hind awareness of his physical being 
and hind awareness of how low his threshold of discomfort is, 
which makes him feel like he has pain nearly every moment of 
every day." 

An October 2006 private radiology report of the lumbar spine 
reflects mild degenerative facet joint arthropathy 
bilaterally at L4-L5 and L5-S1 with no evidence of a disc 
protrusion or stenosis.  

A January 2007 VA imaging service diagnostic report reflects 
that the Veteran had minimal degenerative changes with some 
marginal osteophyte formation development, early at the L2-L3 
and L4-L5 levels.  No significant stenosis was appreciated, 
and no spondylolysis or spondylolisthesis was noted.  The 
impression was mild lumbar spine degenerative disc disease. 

A June 2007 VA examination report reflects that the Veteran 
described persistent low back pain, spasms, tightness, and 
incapacitating flare-ups of 10 to 16 times a month.  He did 
not describe any specific bowel or bladder complaints 
secondary to his low back condition.  He reported that he 
occasional uses a back brace, he ambulates with use of two 
canes, and has used a wheelchair since August 2006.  Upon 
clinical evaluation, the Veteran refused to attempt extension 
of the lumbosacral spine; forward flexion was 0 to 70 degrees 
with some tenderness throughout.  Bilateral rotation was 0 to 
15 degrees with tenderness throughout.  There was an increase 
in pain without additional weakness, excess fatigability, 
incoordination, lack of endurance, or additional loss in 
range of motion with repetitive use.  The examiner could not 
express without resorting to mere speculation additional 
limitation due to repetitive use during a flare-up.  The 
Veteran showed significant pain behavior with grimacing, 
shakiness, and instability.  The examiner noted that few 
range of motion repetitions were performed due to the 
Veteran's inability or unwillingness to complete multiple 
range of motion.  The diagnosis was lumbar spine strain with 
mild degenerative disc disease.  The examiner noted that the 
effects on chores, shopping, exercise, and sports were 
severe, the effect on recreation, traveling, bathing, 
dressing, and toileting were moderate, and there was no 
effect on feeding or grooming.  

The evidence is against a finding that the Veteran warrants 
more than a 10 percent evaluation prior to June 18, 2007, and 
more than a 20 percent evaluation after June 18, 2007 under 
DC 5237.  The evidence of record prior to June 18, 2007 
reflects that the Veteran's forward flexion was 100 degrees, 
and his combined range of motion of the thoracolumbar spine 
was 180 degrees, thus, warranting a 10 percent evaluation.  
There was no evidence of muscle spasm, abnormal spinal 
contour, or vertebral body factor.  The evidence of record 
from June 18, 2007 reflects that the Veteran's forward 
flexion was 70 degrees.  There was no evidence of unfavorable 
ankylosis of the entire spine or thoracolumbar spine, and no 
evidence of favorable ankylosis of the entire thoracolumbar 
spine.  There is no competent credible clinical evidence of 
record with regard to the Veteran's complete range of motion 
in June 2007 because he was not willing to attempt extension. 

The Board will address the Veteran's disability under DC 
5295.  Under Diagnostic Code 5295, in effect prior to 
September 26, 2003, lumbosacral strain with slight subjective 
symptoms warrants a noncompensable rating.  A 10 percent 
rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A higher rating requires 
evidence of muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in the standing 
position, or severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Based 
on the clinical evidence of record, the Veteran is not 
entitled to a rating in excess of 10 percent.  There is no 
clinical evidence of record of listing of the spine, positive 
Goldthwaite's, or the other criteria for a higher evaluation.

The Board next will address the Veteran's disability under DC 
5292.  Under DC 5292 effective prior to September 26, 2003, a 
10 percent evaluation is warranted for slight limitation of 
lumbar spine motion; a 20 percent evaluation is warranted for 
moderate limitation of lumbar spine motion.  A 40 percent 
evaluation is warranted for severe limitation of lumbar spine 
motion.   Based on the above evidence, the Veteran warrants 
no more than a 10 percent evaluation prior to June 18, 2007, 
and no more than a 20 percent evaluation from June 18, 2007.

Next, the Board will address an evaluation of the Veteran's 
disability under DC 5243 (formerly 5293).  The Board 
acknowledges the numerous complaints of pain noted in the 
examination records discussed above.  The Board also 
acknowledges that the Veteran has averred to numerous 
incapacitating episodes.  However, the evidence does not 
establish incapacitating episodes, as defined by Note (1) to 
DC 5243 (formerly 5293), having a total duration of at least 
2 weeks during a previous 12-month period.  Indeed, there is 
no evidence of any bed rest prescribed by a physician.  
Therefore, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
cannot serve as a basis for an increased rating on the basis 
of incapacitating episodes.

Under the version of Diagnostic Code 5293, as in effect from 
September 23, 2002 through September 25, 2003, the Board must 
also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the Veteran's 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all of his other 
disabilities, results in a higher combined disability rating.  
The June 2007 VA examination reports reflect that the Veteran 
had a negative Laseque's sign and did not report any specific 
bowel or bladder problems secondary to his back disability. 

The Board finds that the Veteran's subjective complaints have 
been contemplated in the initial 10 percent rating assigned 
prior to June 18, 2007, and in the currently assignment 20 
percent rating.  The overall evidence does not reveal a 
disability picture most nearly approximating a 20 percent 
evaluation under the rating formula effective prior to, or 
from September 26, 2003, even with consideration of whether 
there was additional functional impairment due to DeLuca 
factors, for any time period prior to June 18, 2007, or a 
higher rating for any time period from June 18, 2007.  
Although the Veteran uses a wheelchair and two canes for 
mobility, and has averred numerous incapacitating episodes, 
the evidence of record is negative for any physician 
prescribed use of a wheelchair or canes, or bed rest due to 
incapacitating episodes.  Moreover, the record also reflects 
that the Veteran was unwilling to perform all range of motion 
testing, that he suffers from chronic pain syndrome and 
fibromyalgia, and that he has somotization with hypochondria, 
and exaggerates his symptoms (See February 2007 
Neuropsychological evaluation report, and February 2007 FCE 
report).  The Board finds that the Veteran's symptoms have 
been adequately considered under his current rating for 
lumbosacral strain, right sciatica, osteophytosis, and his 
rating for major depressive disorder, somatoform.  Any 
increase in evaluation, based on the evidence of record, 
would constitute impermissible pyramiding with his rating for 
major depressive disorder, somatoform. 

No other Diagnostic Codes are found to be relevant in 
evaluating the Veteran's service-connected lumbar disability.  

Rating bilateral knee strain

The Veteran is service-connected for right knee strain and 
left knee strain, evaluated as non-compensable from April 9, 
2003 to June 18, 2007, and as 10 percent disabling, per knee, 
from June 18, 2007.  Therefore, the rating period on appeal 
is from April 9, 2003.

A May 2003 VA examination report reflects that the Veteran 
complained of pain, weakness, stiffness, swelling, redness, 
giving way, fatigability, and lack of endurance with regard 
to his knees.  Upon clinical examination, it was noted that 
his extension was 0 degrees and flexion was 0 to 140 degrees.  
The ligaments were intact.  He had a negative Lachman's test, 
negative McMurray's test, and negative patellar inhibition 
test.  There was a mild amount of tenderness on the lateral 
edges of the patellas exam.  The examiner opined, "generally 
speaking, the veteran complained of discomfort during the 
knee exam out of proportion to the physical findings."  
There was no evidence of effusion or crepitus.  

A June 2007 VA examination report reflects that the Veteran 
reported pain and stiffness, intermittent swelling, grinding, 
popping, and snapping of the knees.  He noted that he had 
flare-ups more than once a week of severe knee pain that 
lasted hours up to 1 to 2 days.  He described his ability to 
ambulate on a good day as up to 200 feet with the use of two 
canes, and the ability to stand for up to 15 minutes with the 
use of two canes.  The range of motion was 0 to 100 degrees 
of flexion bilaterally with tenderness throughout.  The right 
knee extension was to 30 degrees with tenderness throughout.  
The left knee extension was to 20 degrees with tenderness 
throughout.  The examiner opined that he could not express, 
"without resorting to mere speculation, additional 
limitation due to repetitive use during a flare up.  The 
veteran did only a few repetitive range of motions, he is 
very dramatic in the degree which he exhibited pain."  Upon 
clinical examination, there was no ankylosis, effusion, 
swelling, erythema, warmth, crepitus, snapping/popping, 
grinding, or laxity of the anterior cruciate ligament (ACL), 
lateral collateral ligament (LCL), or medial collateral 
ligament (MCL).  The McMurray's test was normal.  Radiology 
views of the Veteran's knees reflected normal bilateral 
knees.  The examiner opined that the effect of the Veteran's 
knees on his chores, shopping, exercise, and sports was 
severe; the effect on his recreation, traveling, bathing, 
dressing, and toileting, was moderate.  There was no effect 
on his feeding or grooming.  

The Board finds that Veteran's complaints of stiffness, 
intermittent swelling, grinding, popping, snapping of the 
knees, and instability are not credible as they are not 
consistent with the objective evidence of record.  The Board 
notes in this regard, that the Veteran has been diagnosed 
with somatization, and that various examination reports 
indicate that he exaggerates his disability pain. 

Diagnostic Code (DC) 5260 provides a noncompensable rating 
when flexion is limited to 60 degrees or more.  A 10 percent 
rating is warranted for leg flexion limited to 45 degrees.  A 
20 percent evaluation is for leg flexion limited to 30 
degrees.  A 30 percent evaluation is for leg flexion limited 
to 15 degrees.  

DC 5261 provides a noncompensable rating when extension is 
limited to 5 degrees.  A 10 percent rating is warranted for 
leg extension limited to 10 degrees.  A 20 percent evaluation 
is for leg extension limited to 15 degrees.  A 30 percent 
evaluation is warranted for leg extension limited to 20 
degrees.  A 40 percent evaluation is warranted for leg 
extension limited to 30 degrees.  A 50 percent evaluation is 
warranted for leg extension limited to 45 degrees.

The Board acknowledges VAOPGCPREC 9 - 2004 (Sept. 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.

First, with regard to flexion (DC 5260), as noted above, the 
May 2003 VA examination report reflects bilateral flexion to 
140 degrees.  The June 2007 VA report reflects bilateral 
flexion to 100 degrees.  Therefore, a non-compensable rating 
is warranted under DC 5260 for both knees.

Second, with regard to extension (DC 5261), as noted above, a 
May 2003 VA examination report that his extension was 0 
degrees.  The June 2007 VA examination report reflects that 
extension was limited to 30 degrees of the right knee and 20 
degrees of the left knee; however, the examiner also noted 
that the Veteran was very dramatic in the degree to which he 
exhibited pain, and that x-rays reflected normal knees.  The 
examiner, in the June 2007 hamstring VA examination report, 
also noted that some lack of range of motion to the knee 
joint may be secondary to hamstrings in addition to joint 
pain.  

The Board finds that the radiology reports which indicate 
normal knees, the negative "McMurray" test results, the 
June 2007 VA examination report which reflects that the 
Veteran was "very dramatic" in regard to the degree which 
he exhibited pain, the May 2003 VA examination report which 
reflects that the Veteran "complained of discomfort during 
the knee exam out of proportion to the physical finding", 
the SSA finding that the Veteran's allegations with regard to 
his disabilities "are not fully credible", the February 
2007 Neuropsychological evaluation report opinion that the 
Veteran appeared to magnify his inability to perform tasks" 
and "exaggerated pain", and the February 2007 FCE report 
which indicates "very poor effort", indicate that the 
Veteran's range of motion testing was not credible.  
Therefore, the Board finds that evaluations in excess of 10 
percent for the right knee disability and 10 percent for the 
left knee disability are not warranted.  

The Board has considered other knee-related diagnostic codes 
to determine if any would result in compensable rating, but 
finds none.  DC 5256 is inapt because there is no medical 
evidence of any ankylosis associated with the Veteran's 
bilateral knee disability.  DC 5257 is inapt because there is 
no medical evidence of recurrent subluxation or lateral 
instability.  DC 5258 is inapt because there is no medical 
evidence of dislocated semilunar cartilage.  DC 5259 is inapt 
because there is no medical evidence of removal of semilunar 
cartilage.  There is also no medical evidence of nonunion or 
malunion of the tibia or fibula, or of acquired traumatic 
genu recurvatum with weakness and insecurity in weight 
bearing; thereby negating the application of DCs 5262 and 
5263. 

The Board finds that the Veteran's symptoms have been 
adequately considered under his current ratings for his knee 
disabilities, and his rating for major depressive disorder, 
somatoform.  Any increase in evaluation, based on the 
evidence of record, would constitute impermissible 
pyramiding. 

Rating Hamstring (Muscle Group XIII) strain

The Veteran is service-connected for hamstring strain, 
evaluated as non-compensable from April 9, 2003.  Therefore, 
the rating period on appeal is from April 9, 2003.  The 
Veteran's hamstring strain is evaluated under DC 5313, muscle 
Group XIII.  The Board notes that the April 2007 Board remand 
incorrectly referred to the muscle group as Group XII, as did 
the subsequent SSOC.  The VA medical records reflect that the 
disability is to Muscle Group XIII.

A May 2003 VA examination report reflects that examination of 
the hamstrings was basically unremarkable.  There was no 
evidence of muscle wasting, scar formation, tissue loss, 
muscle herniation, or loss of muscle function.  

A June 2007 VA examination report reflects that the Veteran 
reported persistent pain and discomfort in the poster aspect 
of the thighs bilaterally.  He reported that the condition is 
essentially stable, and he can experience cramping and flare-
ups occurring on a weekly basis.  Upon clinical examination, 
the examiner found no muscle injury, no intermuscular 
scarring, no scars, no residuals of nerve damage, no 
residuals of tendon damage, no residuals of bone damage, no 
muscle herniation, and no loss of deep fascia or muscle 
substance.  He opined that muscle function was normal in 
terms of comfort, endurance, and strength sufficient to 
perform activities of daily living.  He noted that there was 
tenderness to palpation of the hamstring muscles.  Muscle 
group strength was four out of five in the posterior thigh 
muscle Group XIII.  There was no active spasming herniation 
or deformity; there was no redness or swelling.  He noted 
that the effects of the hamstring disability was severe on 
exercise and sports, was moderate on chores, shopping, 
recreation, bathing, and dressing, was mild on traveling and 
toileting, and was none on feeding and grooming. 

Under DC 5313, a slight disability warrants a noncompensable 
rating, a moderate disability warrants a 10 percent rating, a 
moderately-severe disability warrants a 30 percent rating, 
and a severe disability warrants a 40 percent rating. 

The evidence of record, which reflects that the Veteran's 
muscle group strength was four out of five, and muscle 
function was normal, reflects no more than slight disability 
for the entirety of the rating period on appeal, which is 
noncompensable.  

Conclusion of evaluations noted above

Based on the record as a whole, the Board finds that the 
Veteran's complaints of pain, instability, weakness, 
swelling, knee popping, snapping and grinding, and limitation 
of motion are not credible.  There is overwhelming evidence 
of record that the Veteran does not put forth the requisite 
effort when testing and that he exaggerates his pain and 
symptoms.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt rule is not applicable.  
Gilbert, supra.

The Board has considered whether the Veteran's claims for 
increased ratings should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that the 
Veteran has been hospitalized for the disabilities noted 
above, or that they have caused marked interference with 
employment.  There is nothing in the record to suggest that 
his disability picture is so exceptional or unusual as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(2009).

TDIU

The Veteran is service-connected for major depressive 
disorder, somatoform disorder, currently evaluated as 50 
percent disabling, lumbosacral spine strain  with right 
sciatica and osteophytosis  currently evaluated as 20 percent 
disabling, Achilles tendonitis of the right heel currently 
evaluated as 10 percent disabling, Achilles tendonitis of the 
left heel currently evaluated as 10 percent disabling, right 
knee strain currently evaluated as 10 percent disabling, left 
knee strain currently evaluated as 10 percent disabling, 
bilateral medial compartment narrowing of the knees currently 
evaluated as noncompensable, and hamstring strain currently 
evaluated as 0 percent disabling.  His combined service-
connected disability rating is 80 percent disabling.  Thus, 
the Veteran does meet the schedular criteria listed in 38 
C.F.R. § 4.16(a).  

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).

Correspondence from W.W.A., LLC, apparently incorrectly dated 
as January 2007, reflects that the Veteran passed only 15 of 
the 44 validity criteria during his FCE "which suggests very 
poor effort that is not necessarily related to pain, 
impairment or disability."  The evaluator estimated that the 
Veteran "should be able to work at the LIGHT Physical Demand 
Level." However, this estimate was "considered 
conservative."

A February 2007 private medical report from the Nebraska 
medical center, reflects that upon clinical 
neuropsychological evaluation, the Veteran was diagnosed with 
somatization disorder with prominent hypochondriacal 
features, chronic pain syndrome, major depressive disorder, 
generalized anxiety disorder, and dependent personality 
traits with narcissistic features.  The report reflects that, 
in the examiner's opinion, the Veteran's level of physical 
and psychological dysfunction are "clearly disabling", and 
"he is not able to work in any capacity, or even function 
effectively in his home, as a parent, or as a spouse.  The 
period of expected disability is unclear, but without 
aggressive treatment and the support of disability (sic) at 
this time, it is very questionable if he will recover to any 
meaningful level of functioning or any gainful employment in 
the future."

A September 2007 VA examination report reflects the 
examiner's opinion that the Veteran is 
not able to maintain gainful employment nor 
obtain gainful employment due to 
somatization disorder, pain disorder, and 
the major depression.  The veteran is 
attempting to be enrolled in the inpatient 
pain program in Florida which further 
demonstrates that this is very 
incapacitating mental issue for the 
Veteran.  His ability to exercise sound 
judgment is profoundly impaired.  He is to 
the point that he has been having a 
recurrent pattern of missing treatment.  
This appears to be a major part of the make 
up of a somatization and pain disorder 
along with the major depression.  The 
somatization is to such an extent that he 
would not be able to function in a work 
setting, and would probably even have a 
hard time in a sheltered workshop for the 
disabled (emphasis added).  

This level of impairment, together with his other service 
connected disabilities indicates an overall vocational 
portrait that is extremely difficult at best. Accordingly, a 
total disability rating based upon individual unemployability 
due to service-connected disabilities is warranted.


ORDER

1.  Entitlement to an increased evaluation for left heel 
Achilles tendonitis, currently evaluated as 10 percent 
disabling is denied.

2.  Entitlement to an increased evaluation for right heel 
Achilles tendonitis, currently evaluated as 10 percent 
disabling is denied.

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain, right sciatica, and osteophytes of 
L4-5 and L5-S1 prior to June 18, 2007 is denied.

4.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral strain, right sciatica, and osteophytes of 
L4-5 and L5-S1 from June 18, 2007 is denied.

5.  Entitlement to an initial compensable rating for 
bilateral knee strain prior to June 18, 2007 is denied.

6.  Entitlement to an initial compensable rating for right 
knee strain in excess of 10 percent from June 18, 2007 is 
denied.

7.  Entitlement to an initial compensable rating for left 
knee strain in excess of 10 percent from to June 18, 2007 is 
denied.

8.  Entitlement to an initial compensable rating for 
hamstring (Muscle Group XIII) strain is denied.



9.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU) is granted.





______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


